591 So.2d 1085 (1991)
Pedro MEDINA, Appellant,
v.
The STATE of Florida, Appellee.
No. 91-611.
District Court of Appeal of Florida, Third District.
December 31, 1991.
Bennett H. Brummer, Public Defender, and Rosa C. Figarola, Asst. Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Jacqueline M. Valdespino, Asst. Atty. Gen., for appellee.
Before HUBBART, GERSTEN and GODERICH, JJ.
PER CURIAM.
Because the defendant Pedro Medina clearly established by a preponderance of the evidence that he has no present financial resources and no potential future financial resources to pay the $37,485.00 in restitution ordered by the trial court as a condition of probation, the said restitution is stricken as a condition of probation and the cause is remanded to the trial court with directions to impose a reasonable amount of restitution which is within the defendant's present or potential future ability to pay. § 775.089(6), (7), Fla. Stat. (1989); see Williams v. State, 578 So.2d 846, 847 (Fla. 4th DCA 1991); Green v. State, 571 So.2d 571 (Fla. 3d DCA 1990); Peters v. State, 555 So.2d 450 (Fla. 4th DCA 1990); Oropesa v. State, 555 So.2d 389 (Fla. 3d DCA 1989), rev. denied, 562 So.2d 346 (Fla. 1990); Spivey v. State, 501 So.2d 698 (Fla. 2d DCA 1987), approved, 531 So.2d 965 (Fla. 1988); cf. Goble v. State, 568 So.2d 91 (Fla. 1st DCA 1990) ($1,071.12 in restitution upheld as to a financially marginal defendant).
Reversed and remanded.